Petition of Frank Hunter for certiorari to the Court of Appeals to review the judgment and opinion of that Court, affirming petitioner's conviction and sentence for constructive contempt of court in Hunter v. State, Ala.Sup.,37 So.2d 276.1 The prayer of the petition addressed to this Court is denied and the petition dismissed on the authority of the majority opinion of this Court filed in response to a certified question by the Court of Appeals, 37 So.2d 280, which opinion is embodied in the opinion of the Court of Appeals.
Writ denied and petition dismissed.
FOSTER, LIVINGSTON, LAWSON, SIMPSON and STAKELY, JJ., concur.
1 Ante, p. 11.